Case 2:20-cv-10462-GCS-DRG ECF No. 14 filed 06/16/20       PageID.254   Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

COURTNIE TAYLOR,                              CASE NO. 20-CV-10462
                                              HON. GEORGE CARAM STEEH
                   Plaintiff,

v.

EQUIFAX INFORMATION SERVICES,
LLC, and MICHIGAN FIRST CREDIT
UNION,

                   Defendants.
                                          /

           ORDER GRANTING DEFENDANT MICHIGAN FIRST
           CREDIT UNION’S MOTION TO DISMISS (ECF No.5)

      Plaintiff Courtnie Taylor brought this lawsuit pursuant to the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. §1681, et seq., against

Defendant Michigan First Credit Union for allegedly reporting inaccurate

information on its Tradeline to Equifax Information Services, LLC.1 Plaintiff

has brought two counts against Defendant. The first count claims that

Defendant negligently violated the FCRA by failing to perform a proper

investigation, failing to review information available to it, and failing to

review information from Equifax Information Services, LLC (“Equifax”), after



1
 Equifax, formerly named as a Defendant, has been voluntarily dismissed
by Plaintiff. (ECF No. 9).
                                       -1-
Case 2:20-cv-10462-GCS-DRG ECF No. 14 filed 06/16/20     PageID.255   Page 2 of 5




receiving notice of her dispute from Equifax. The second count alleges the

violation was willful. For both counts, Plaintiff alleges Defendant violated

15 U.S.C. § 1692s-2(b). In particular, Plaintiff alleges Defendant

inaccurately reported a scheduled monthly payment of $72.00, when in

fact, the debt had been repaid. Now before the court is Defendant’s motion

to dismiss under Federal Rule of Civil Procedure 12(b)(6). Because the

Tradeline was not inaccurate or misleading, Defendant’s motion to dismiss

shall be granted.

                              I. Standard of Law
      Rule 12(b)(6) allows the Court to make an assessment as to whether

the plaintiff has stated a claim upon which relief may be granted. Under the

Supreme Court’s articulation of the Rule 12(b)(6) standard in Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 554-56 (2007), the court must construe

the complaint in favor of the plaintiff, accept the allegations of the complaint

as true, and determine whether plaintiff’s factual allegations present

plausible claims. “‘[N]aked assertions’ devoid of ‘further factual

enhancement’” are insufficient to “‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 557, 570). To survive a Rule 12(b)(6) motion to dismiss,

plaintiff’s pleading for relief must provide “‘more than labels and


                                      -2-
Case 2:20-cv-10462-GCS-DRG ECF No. 14 filed 06/16/20     PageID.256    Page 3 of 5




conclusions, and a formulaic recitation of the elements of a cause of action

will not do.’” D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014)

(quoting Twombly, 550 U.S. at 555). Even though the complaint need not

contain “detailed” factual allegations, its “‘factual allegations must be

enough to raise a right to relief above the speculative level on the

assumption that all of the allegations in the complaint are true.’” New

Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051 (6th Cir.

2011) (quoting Twombly, 550 U.S. at 555).

                                     II. Analysis

      Defendant argues, among other things, that it cannot be liable for any

inaccuracy because the monthly payment reported was historically

accurate. Indeed, the Sixth Circuit has held that in order to prove a

violation of § 1692s-2(b), as a threshold matter, the plaintiff must show that

the tradeline is inaccurate, Pittman v. Experian Info. Sols., Inc, 901 F.3d

619, 629 (6th Cir. 2018). To do so, “a plaintiff can show that the

information provided is false or that it contains a material omission or

creates a materially misleading impression.” Id. at 630.

      Numerous courts have found no inaccuracy, and thus, no violation of

the FCRA, where although the credit report or tradelines noted the

historical monthly payment owing, the tradelines or credit report made clear


                                      -3-
Case 2:20-cv-10462-GCS-DRG ECF No. 14 filed 06/16/20   PageID.257   Page 4 of 5




that the debt had been fully paid. See, e.g., Cowley v. Equifax Info. Servs.,

LLC, No. 2:18-CV-02846-TLP-cgc, 2019 WL 4936036, at *3 (W.D. Tenn.

Aug. 12, 2019), reconsideration denied, No. 2:18-CV-02846-TLP-cgc, 2019

WL 5310205, at *5 (W.D. Tenn. Oct. 21, 2019); Meeks v. Equifax Info.

Servs., LLC, No. 1:18-CV-03666-TWT, 2019 WL 1856411, at *5 (N.D. Ga.

Mar. 4, 2019), report and recommendation adopted, No. 1:18-CV-3666-

TWT, 2019 WL 1856412 (N.D. Ga. Apr. 23, 2019); Gibson v. Equifax Info.

Servs., LLC, No. 5:18-CV-00465-TES, 2019 WL 4731957, at *4 (M.D. Ga.

July 2, 2019).

      Per the court’s show cause order, Defendant filed a supplemental

brief attaching the Tradeline as reflected in the credit reports upon which

Plaintiff relies and produced during discovery. (ECF No. 13). The credit

report reflects a $72.00 monthly payment, but also states that the account

is “Paid and Closed” and reflects a balance of “$0.” Id. at PageID.240. Just

as numerous other courts, as cited above, have held that reporting a

historical monthly payment, while also clearly showing that the account is

closed and the balance is $0 is not misleading or inaccurate, the court

reaches the same conclusion here. Having failed to show any inaccuracy

or incompleteness, Plaintiff’s claims pursuant to § 1692s-2(b) must be




                                     -4-
Case 2:20-cv-10462-GCS-DRG ECF No. 14 filed 06/16/20               PageID.258   Page 5 of 5




dismissed. Furthermore, Plaintiff’s claim that Defendant failed to conduct a

reasonable investigation is inadequately pled under Iqbal, supra.

                                      III. Conclusion

      For the reasons set forth above, Defendant’s motion to dismiss (ECF

No. 5) is GRANTED.

      IT IS SO ORDERED.

     Dated: June 16, 2020

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record
                    on June 16, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                          -5-
